Luke, J.
1. Where the defendant has not made a statement in his own behalf, it is not proper for the court to give in charge section 1036 of the Penal Code of 1910, as to a prisoner’s statement at the trial.
2. A ground of a motion for a new trial as follows: “Because the court charged the jury relative to the defendant’s right to make a statement, and the weight to be attached thereto by the jury, although the applicant made no statement,” without more, presents no question for determination by this court.
3. There is no meritorious assignment of error, and the evidence amply authorized the conviction of the accused.

Judgment affirmed.


-Wade, O. J., and George, J., concur.